UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/2011 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2011 (Unaudited) Common Stocks97.1% Shares Value ($) Consumer Discretionary15.1% Advance Auto Parts 18,400 1,117,248 American Eagle Outfitters 12,820 141,917 Amerigon 35,300 a 471,961 Asbury Automotive Group 40,500 a 761,805 Ascena Retail Group 50,960 a 1,448,283 Avery Dennison 35,400 1,030,494 Barrett Business Services 45,975 657,902 Bebe Stores 19,780 135,691 Brown Shoe 13,930 114,644 Cabela's 37,530 a 880,078 Carter's 34,080 a 1,054,094 Chico's FAS 58,520 814,598 Christopher & Banks 24,650 117,334 Coinstar 22,100 a 1,007,539 Collective Brands 16,400 a 221,236 Convergys 43,700 a 465,405 Cracker Barrel Old Country Store 31,887 1,350,733 CSS Industries 44,100 782,775 Destination Maternity 49,430 694,491 Digital River 33,100 a 665,972 Drew Industries 41,950 835,224 FTI Consulting 43,413 a 1,579,365 G-III Apparel Group 30,800 a 870,408 Genesco 9,707 a 514,665 H&E Equipment Services 9,500 a 97,185 Helen of Troy 36,400 a 1,092,728 Interval Leisure Group 29,330 a 369,558 JAKKS Pacific 7,710 131,070 JOS. A. Bank Clothiers 16,383 a 839,629 Kenneth Cole Productions, Cl. A 1,310 a 15,209 Kirkland's 36,350 a 336,601 Korn/Ferry International 41,513 a 675,001 Krispy Kreme Doughnuts 17,020 a 154,712 Lifetime Brands 61,645 653,437 M/I Homes 99,950 a 823,588 Meredith 41,240 1,063,992 Nu Skin Enterprises, Cl. A 18,904 799,450 OfficeMax 169,600 a 1,063,392 Pantry 41,050 a 513,125 PEP Boys-Manny Moe & Jack 277,575 2,742,441 Pier 1 Imports 68,500 a 731,580 Quiksilver 133,800 a 559,284 RadioShack 66,900 870,369 Rent-A-Center 132,984 3,747,490 Ruby Tuesday 16,090 a 134,030 Ruth's Hospitality Group 59,336 a 313,887 Sally Beauty Holdings 81,600 a 1,379,040 Select Comfort 22,600 a 358,888 Shuffle Master 100,500 a 890,430 Shutterfly 12,900 a 692,214 Talbots 70,200 a 206,388 Titan International 4,800 103,200 Universal Technical Institute 69,330 1,009,445 Valassis Communications 34,800 a 879,396 Wendy's 147,800 719,786 Consumer Staples1.8% Andersons 30,000 1,206,300 Constellation Brands, Cl. A 60,000 a 1,186,200 Flowers Foods 63,570 1,211,008 Nash Finch 36,057 1,146,613 Overhill Farms 41,025 a 184,202 Energy7.5% Atmos Energy 32,708 1,097,026 Basic Energy Services 26,900 a 588,034 Berry Petroleum, Cl. A 22,357 1,096,164 Brigham Exploration 29,140 a 847,974 Cal Dive International 30,720 a 89,395 Callon Petroleum 101,067 a 581,135 Covanta Holding 54,500 894,890 Dresser-Rand Group 21,300 a 904,185 Energy XXI 23,000 a 616,630 EnerSys 62,000 a 1,393,140 GenOn Energy 274,440 a 834,298 Georesources 36,320 a 846,256 Global Industries 122,900 a 541,989 Gulfport Energy 39,140 a 1,131,146 ION Geophysical 95,900 a 678,013 McDermott International 7,380 a 106,198 Newpark Resources 148,800 a 1,232,064 Northern Oil and Gas 59,690 a 1,218,870 Parker Drilling 75,800 a 431,302 PetroQuest Energy 17,710 a 134,596 Power-One 237,560 a 1,795,954 Stone Energy 5,160 a 136,276 Tetra Technologies 100,000 a 1,025,000 TransGlobe Energy 50,700 a 492,804 USEC 125,600 a 273,808 Venoco 58,900 a 682,062 W & T Offshore 4,550 96,096 Warren Resources 55,389 a 187,215 Whiting Petroleum 16,900 a 796,159 Exchange Traded Funds.2% iShares Russell 2000 Index Fund 6,489 Financial25.3% Alterra Capital Holdings 36,200 738,480 Altisource Portfolio Solutions 37,233 a 1,297,570 American Equity Investment Life Holding 144,526 1,459,713 Ares Capital 84,308 1,282,325 Aspen Insurance Holdings 6,140 147,421 Asta Funding 60,630 506,867 Astoria Financial 56,000 571,760 Avatar Holdings 7,910 a 80,840 Baldwin & Lyons, Cl. B 8,875 202,084 BancorpSouth 31,689 357,769 Bank of Hawaii 33,323 1,385,237 Brandywine Realty Trust 50,300 b 499,982 Brookline Bancorp 19,220 161,832 Bryn Mawr Bank 53,520 1,017,415 Capstead Mortgage 52,400 b 697,444 Cash America International 12,800 715,264 CBIZ 139,542 a 950,281 Center Financial 59,300 a 327,336 Centerstate Banks 24,635 146,825 City Holding 18,300 555,771 Columbia Banking System 111,555 1,823,924 Comerica 25,627 655,795 Community Bank System 84,840 2,123,545 CoreLogic 101,500 a 1,159,130 Cullen/Frost Bankers 22,862 1,165,733 CVB Financial 125,100 1,090,872 Delphi Financial Group, Cl. A 77,756 1,880,140 Deluxe 72,844 1,612,038 Donegal Group, Cl. A 37,856 460,708 F.N.B. 96,013 861,237 FBL Financial Group, Cl. A 26,302 767,229 Fidelity National Financial, Cl. A 9,500 161,405 Fifth Street Finance 11,860 117,533 First Bancorp 20,700 201,825 First Cash Financial Services 16,900 a 789,399 First Financial Bankshares 34,620 1,025,098 First Financial Holdings 14,750 92,925 First Merchants 18,495 140,377 First Midwest Bancorp 13,650 119,847 First Niagara Financial Group 52,100 560,596 First Potomac Realty Trust 47,505 b 615,190 Flushing Financial 11,950 137,186 Glimcher Realty Trust 120,951 b 1,029,293 Hancock Holding 38,350 1,197,670 Harleysville Group 26,042 746,624 HCC Insurance Holdings 59,702 1,745,686 Heritage Financial Group 12,011 133,682 Horace Mann Educators 31,500 419,580 Huntington Bancshares 116,000 583,480 IBERIABANK 21,300 1,025,382 Investment Technology Group 44,185 a 502,825 Investors Bancorp 8,210 a 118,101 Knight Capital Group, Cl. A 57,896 a 747,437 LaSalle Hotel Properties 47,300 b 889,240 Lender Processing Services 121,080 2,135,851 Medical Properties Trust 104,433 b 1,116,389 MGIC Investment 83,900 a 218,140 Nara Bancorp 54,241 a 385,111 National Western Life Insurance 6,100 921,039 Net 1 UEPS Technologies 43,300 a 281,883 Ocwen Financial 285,040 a 3,933,552 Omega Healthcare Investors 146,823 b 2,664,837 Park National 14,625 804,375 Parkway Properties 67,177 b 912,264 Piper Jaffray 6,480 a 154,418 Platinum Underwriters Holdings 28,550 899,325 Primerica 77,390 1,612,034 PS Business Parks 13,000 b 710,710 RLI 16,800 1,062,096 Rockville Financial 14,190 136,366 Sterling Bancorp 39,000 334,620 Suffolk Bancorp 17,010 139,482 SVB Financial Group 30,395 a 1,400,602 TCF Financial 55,100 575,244 Texas Capital Bancshares 41,650 a 1,069,155 Tower Group 103,669 2,489,093 Trustmark 50,481 1,085,342 Umpqua Holdings 73,400 717,118 Union First Market Bankshares 13,618 149,662 Universal American 53,150 584,118 Waddell & Reed Financial, Cl. A 29,873 932,635 Washington Federal 8,670 130,310 Wintrust Financial 39,500 1,247,410 World Acceptance 23,297 a 1,517,800 Health Care6.0% Accuray 17,710 a 87,487 Affymetrix 98,400 a 551,040 Amedisys 24,200 a 410,674 AmSurg 76,895 a 1,740,134 Atrion Corp 1,280 275,072 Cambrex 152,782 a 759,327 Charles River Laboratories International 25,300 a 837,936 Chemed 10,300 597,915 CryoLife 22,942 a 117,234 Cynosure, Cl. A 5,470 a 56,013 Furiex Pharmaceuticals 8,330 a 127,782 Halozyme Therapeutics 11,730 a 79,764 Health Management Associates, Cl. A 119,700 a 983,934 HealthSpring 23,000 a 897,920 Hill-Rom Holdings 33,835 1,025,200 IRIS International 15,730 a 134,492 Kindred Healthcare 89,346 a 1,156,137 Magellan Health Services 32,900 a 1,640,723 Medical Action Industries 25,592 a 158,926 Medicines 8,300 a 121,014 Medicis Pharmaceutical, Cl. A 21,400 832,460 Merit Medical Systems 14,580 a 212,139 Myriad Genetics 7,330 a 145,354 Nektar Therapeutics 18,620 a 106,600 Pacific Biosciences of California 6,830 48,356 Questcor Pharmaceuticals 16,800 a 504,840 Rigel Pharmaceuticals 8,670 a 68,320 SXC Health Solutions 14,500 a 793,005 Symmetry Medical 183,371 a 1,527,480 Syneron Medical 14,510 a 151,339 West Pharmaceutical Services 12,530 502,704 Industrial16.0% AAON 39,432 690,454 Aerovironment 26,200 a 750,892 American Reprographics 199,774 a 781,117 CAI International 46,460 a 702,940 Ceradyne 41,580 a 1,303,949 Chart Industries 2,950 a 139,506 Crown Holdings 29,300 a 1,039,271 CTS 186,666 1,791,994 Danaos 125,600 a 488,584 Ducommun 22,207 412,162 ESCO Technologies 24,100 743,967 Flow International 57,970 a 147,824 Foster Wheeler 4,190 a 102,865 Franklin Electric 15,442 662,616 Global Power Equipment Group 49,420 a 1,203,871 Granite Construction 33,817 701,026 Heartland Payment Systems 46,200 993,762 Hexcel 72,775 a 1,671,642 Hubbell, Cl. B 14,000 827,820 Insituform Technologies, Cl. A 26,429 a 436,871 iRobot 27,750 a 772,005 John Bean Technologies 70,880 1,119,904 KBR 34,200 1,027,710 Kelly Services, Cl. A 34,800 528,960 Knoll 63,745 1,008,446 LeCroy 32,600 a 295,030 LSI Industries 16,727 123,278 Lydall 89,290 a 974,154 Manitowoc 45,000 499,950 McGrath Rentcorp 41,960 1,000,326 Medifast 23,600 a 387,276 Miller Industries 24,950 484,779 Myers Industries 45,350 493,408 NACCO Industries, Cl. A 12,850 985,724 Navistar International 23,000 a 952,200 NorthWestern 32,800 1,112,248 Orion Marine Group 12,560 a 80,761 Pall 22,190 1,134,575 Park Electrochemical 44,465 1,100,509 Pike Electric 10,090 a 85,160 Polypore International 7,650 a 471,776 Pulse Electronics 45,023 151,277 Ryder System 21,900 1,031,052 Sauer-Danfoss 25,690 a 1,110,579 School Specialty 77,660 a 738,547 Seaspan 25,700 355,431 SkyWest 40,439 515,597 Sonoco Products 35,293 1,114,906 Spirit Aerosystems Holdings, Cl. A 17,600 a 295,328 Standex International 55,410 1,612,431 Teledyne Technologies 19,100 a 1,042,669 Textron 53,400 900,858 Thomas & Betts 25,011 a 1,092,480 Thor Industries 60,018 1,334,200 Tutor Perini 91,678 1,287,159 Twin Disc 18,250 708,647 United Rentals 3,820 a 63,718 Xerium Technologies 44,105 a 624,527 Information Technology10.7% Acacia Research 24,650 a 1,077,205 Accelrys 86,200 a 560,300 Acxiom 71,260 a 781,722 American Software, Cl. A 105,227 850,234 AXT 80,900 a 628,593 Benchmark Electronics 60,114 a 814,545 Brocade Communications Systems 258,730 a 1,001,285 CACI International, Cl. A 19,702 a 1,084,792 Cadence Design Systems 76,500 a 706,860 Cardtronics 44,900 a 1,111,724 DDI 120,340 912,177 DST Systems 21,390 1,003,619 Electronics for Imaging 69,295 a 984,682 Emulex 13,470 a 92,808 FalconStor Software 58,588 a 191,583 FormFactor 53,790 a 424,403 GT Advanced Technologies 136,140 a 1,662,269 IEC Electronics 34,739 a 189,675 Ikanos Communications 93,900 a 99,534 Integrated Silicon Solution 56,779 a 467,291 Internap Network Services 23,890 a 123,750 International Rectifier 20,781 a 473,599 Intersil, Cl. A 68,400 768,132 Itron 15,140 a 602,875 LTX-Credence 19,210 a 109,305 Magma Design Automation 27,990 a 142,469 MEMC Electronic Materials 96,400 a 672,872 Mercury Computer Systems 32,700 a 454,857 NetScout Systems 23,700 a 327,060 Online Resources 39,980 a 111,944 Openwave Systems 72,430 a 138,341 Ormat Technologies 32,500 551,200 Plexus 16,632 a 442,079 Radisys 16,540 a 124,712 Schawk 31,460 382,868 Scientific Games, Cl. A 83,800 a 739,116 SeaChange International 72,400 a 569,064 Silicon Image 166,400 a 886,912 Spansion, Cl. A 20,800 a 312,208 Standard Microsystems 71,305 a 1,498,831 SYNNEX 37,280 a 981,955 TeleCommunication Systems, Cl. A 82,600 a 313,054 Teradyne 6,960 a 84,216 Ultratech 33,500 a 684,070 Verint Systems 39,500 a 1,128,910 Vishay Intertechnology 204,200 a 2,327,880 Materials5.0% A. Schulman 17,725 323,304 Chemtura 57,400 a 759,976 Cytec Industries 10,800 490,320 Ferro 14,110 a 118,101 Gibraltar Industries 15,650 a 138,972 Glatfelter 109,179 1,567,810 Horsehead Holding 71,280 a 730,620 Innophos Holdings 24,350 1,013,204 KapStone Paper and Packaging 51,430 a 772,993 Landec 12,170 a 72,411 Lawson Products 4,600 78,476 Mercer International 53,030 a 505,376 Metalico 22,920 a 101,536 Olympic Steel 5,400 111,888 Omnova Solutions 171,220 a 755,080 PolyOne 85,610 1,081,254 RPM International 55,462 1,155,828 RTI International Metals 46,830 a 1,247,551 Schweitzer-Mauduit International 13,204 791,976 Sensient Technologies 21,211 771,020 Solutia 69,740 a 1,212,081 Stillwater Mining 8,490 a 130,661 Producer Durables3.8% Actuant, Cl. A 52,350 1,051,188 Atlas Air Worldwide Holdings 14,500 a 711,660 Bristow Group 52,634 2,314,843 Ennis 35,953 570,574 Greif, Cl. A 15,957 891,358 Hawaiian Holdings 101,800 a 425,524 Old Dominion Freight Line 33,750 a 1,084,050 Orbital Sciences 57,584 a 900,614 RSC Holdings 92,100 a 733,116 Sealed Air 53,600 987,312 Tennant 22,400 984,704 Telecommunications3.5% Arris Group 83,800 a 915,096 Aviat Networks 43,760 a 113,776 Black Box 50,661 1,252,340 Ciena 46,600 a 570,384 Comverse Technology 47,300 a 326,370 DigitalGlobe 30,700 a 695,662 Extreme Networks 57,810 a 160,134 Infinera 96,600 a 725,949 Oplink Communications 65,342 a 1,080,103 Plantronics 27,369 877,176 Powerwave Technologies 314,800 a 554,048 Premiere Global Services 75,471 a 630,938 RF Micro Devices 119,700 a 743,337 Sierra Wireless 52,800 a 385,440 Tekelec 97,000 a 698,400 Utilities2.2% Cleco 34,100 1,211,573 Hawaiian Electric Industries 65,163 1,565,215 Portland General Electric 45,014 1,085,738 Southwest Gas 27,000 999,540 UniSource Energy 34,200 1,294,812 Total Investments (cost $270,798,470) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in real estate investment trust. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $270,798,470. Net unrealized depreciation on investments was $1,888,675 of which $ 28,463,241 related to appreciated investment securities and $ 30,351,916 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 25.3 Industrial 16.0 Consumer Discretionary 15.1 Information Technology 10.7 Energy 7.5 Health Care 6.0 Materials 5.0 Producer Durables 3.8 Telecommunications 3.5 Utilities 2.2 Consumer Staples 1.8 Exchange Traded Funds .2 Money Market Investments .0 † Based on net assets. The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 265,777,512 - - Equity Securities - Foreign+ 2,660,857 - - Mutual Funds/Exchange Traded Funds 471,426 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund August 31, 2011 (Unaudited) Common Stocks96.6% Shares Value ($) Consumer Discretionary17.0% Coach 99,800 5,610,756 Family Dollar Stores 134,800 7,196,972 McDonald's 74,400 6,730,224 NIKE, Cl. B 69,900 6,056,835 Panera Bread, Cl. A 33,500 a 3,857,525 Starbucks 164,500 6,352,990 TJX 133,500 7,291,770 Tractor Supply 65,600 4,025,872 Urban Outfitters 201,600 a 5,276,880 Consumer Staples9.7% Coca-Cola 85,600 6,030,520 Colgate-Palmolive 69,900 6,288,903 PepsiCo 89,700 5,779,371 Wal-Mart Stores 115,100 6,124,471 Walgreen 162,300 5,714,583 Energy10.9% Apache 54,900 5,658,543 CARBO Ceramics 49,200 7,879,380 EOG Resources 69,560 6,440,560 Occidental Petroleum 76,300 6,618,262 Schlumberger 92,050 7,190,946 Health Care16.8% Abbott Laboratories 119,500 6,274,945 C.R. Bard 32,450 3,091,187 Celgene 108,900 a 6,476,283 Gilead Sciences 159,000 a 6,341,715 Johnson & Johnson 98,200 6,461,560 Meridian Bioscience 250,700 4,637,950 Resmed 198,300 a 6,141,351 Stryker 127,600 6,231,984 Varian Medical Systems 106,500 a 6,066,240 Industrial15.2% Boeing 82,600 5,522,636 C.H. Robinson Worldwide 78,000 5,499,000 Donaldson 113,100 6,670,638 Emerson Electric 120,200 5,595,310 Fastenal 163,600 5,477,328 MSC Industrial Direct, Cl. A 101,500 6,259,505 Precision Castparts 40,560 6,645,756 Rockwell Collins 106,500 5,373,990 Information Technology22.9% Adobe Systems 246,400 a 6,219,136 Amphenol, Cl. A 123,300 5,792,634 Automatic Data Processing 117,800 5,893,534 Cisco Systems 222,400 3,487,232 FLIR Systems 187,500 4,850,625 Google, Cl. A 12,660 a 6,848,554 Intel 280,100 5,638,413 MasterCard, Cl. A 22,070 7,276,700 Microsoft 211,800 5,633,880 Oracle 248,200 6,966,974 Paychex 229,400 6,189,212 QUALCOMM 113,800 5,856,148 Materials4.1% Monsanto 96,100 6,624,173 Praxair 61,900 6,096,531 Total Common Stocks (cost $284,689,036) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,657,000) 8,657,000 b Total Investments (cost $293,346,036) % Cash and Receivables (Net) .6 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $293,346,036. Net unrealized appreciation on investments was $13,577,451 of which $24,290,965 related to appreciated investment securities and $10,713,514 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 22.9 Consumer Discretionary 17.0 Health Care 16.8 Industrial 15.2 Energy 10.9 Consumer Staples 9.7 Materials 4.1 Money Market Investment 2.8 † Based on net assets. 100-899-99 The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 298,266,487 - - Mutual Funds 8,657,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2011 (Unaudited) Common Stocks98.9% Shares Value ($) Australia3.7% CSL 305,300 9,176,949 Woodside Petroleum 259,000 9,739,840 Brazil1.9% Petroleo Brasileiro, ADR 350,000 Canada1.5% Suncor Energy 235,700 China1.1% China Shenhua Energy, Cl. H 1,182,000 Denmark1.7% Novo Nordisk, Cl. B 79,000 France3.6% Cie Generale d'Optique Essilor International 115,000 8,818,197 L'Oreal 85,000 9,254,101 Hong Kong6.5% China Mobile 1,082,000 10,978,634 CLP Holdings 940,500 8,715,436 CNOOC 3,993,000 8,154,370 Hong Kong & China Gas 2,107,880 4,959,813 Japan15.5% Canon 211,100 9,911,251 Chugai Pharmaceutical 371,100 6,465,292 Daikin Industries 183,200 5,742,197 Denso 246,500 7,813,184 FANUC 64,400 10,614,183 Honda Motor 234,800 7,586,459 Keyence 20,870 5,568,422 Mitsubishi Estate 616,000 10,088,337 Nintendo 34,000 5,950,111 Shin-Etsu Chemical 169,200 8,507,509 Singapore1.2% DBS Group Holdings 541,742 Spain2.3% Inditex 136,000 Sweden1.8% Hennes & Mauritz, Cl. B 297,100 Switzerland5.1% Nestle 172,000 10,652,752 Novartis 100,600 5,866,097 SGS 5,000 9,306,943 United Kingdom10.4% BG Group 455,800 9,855,455 HSBC Holdings 1,056,000 9,198,409 Reckitt Benckiser Group 181,000 9,622,502 Standard Chartered 379,500 8,624,580 Tesco 1,515,000 9,310,894 WM Morrison Supermarkets 1,200,500 5,631,942 United States42.6% Abbott Laboratories 211,000 11,079,610 Adobe Systems 372,300 a 9,396,852 Amphenol, Cl. A 165,400 7,770,492 Automatic Data Processing 194,600 9,735,838 C.R. Bard 79,700 7,592,222 Cisco Systems 446,300 6,997,984 Colgate-Palmolive 122,900 11,057,313 EOG Resources 93,000 8,610,870 Fastenal 210,000 7,030,800 FLIR Systems 151,500 3,919,305 Gilead Sciences 248,500 a 9,911,422 Google, Cl. A 19,000 a 10,278,240 Intel 445,300 8,963,889 Johnson & Johnson 145,600 9,580,480 MasterCard, Cl. A 35,500 11,704,705 Microsoft 376,700 10,020,220 NIKE, Cl. B 129,500 11,221,175 Oracle 340,100 9,546,607 Precision Castparts 67,400 11,043,490 Schlumberger 122,800 9,593,136 TJX 199,500 10,896,690 Wal-Mart Stores 185,200 9,854,492 Walgreen 240,600 8,471,526 Total Common Stocks (cost $445,749,333) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,900,000) 2,900,000 b Total Investments (cost $448,649,333) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $448,649,333. Net unrealized appreciation on investments was $52,237,099 of which $68,895,973 related to appreciated investment securities and $16,658,874 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 21.8 Health Care 15.3 Consumer Staples 14.7 Energy 13.5 Consumer Discretionary 11.6 Industrials 8.7 Financial 6.7 Utilities 2.7 Telecommunication Services 2.2 Materials 1.7 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 214,277,358 - - Equity Securities - Foreign+ 283,709,074 - - Mutual Funds 2,900,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2011 (Unaudited) Common Stocks95.7% Shares Value ($) Australia5.5% Cochlear 280,800 22,728,141 CSL 775,700 23,316,605 Woodside Petroleum 657,500 24,725,655 Belgium2.3% Colruyt 556,000 Brazil1.9% Petroleo Brasileiro, ADR 894,000 Canada1.7% Suncor Energy 685,300 China1.0% China Shenhua Energy, Cl. H 2,700,000 Denmark1.9% Novo Nordisk, Cl. B 222,700 Finland1.1% Kone, Cl. B 242,000 France6.5% Cie Generale d'Optique Essilor International 286,000 21,930,474 Danone 381,000 26,032,500 L'Oreal 230,000 25,040,509 Vallourec 116,000 10,439,567 Germany3.9% Adidas 370,000 25,769,888 SAP 436,000 23,799,810 Hong Kong8.0% China Mobile 2,518,500 25,554,243 CLP Holdings 2,137,500 19,807,808 CNOOC 12,607,000 25,745,590 Esprit Holdings 5,813,834 16,315,787 Hong Kong & China Gas 6,058,915 14,256,545 Japan26.9% AEON Mall 521,600 11,750,816 Canon 564,500 26,503,559 Chugai Pharmaceutical 628,000 10,940,995 Daikin Industries 361,800 11,340,212 Daito Trust Construction 289,900 26,691,851 Denso 782,500 24,802,501 FANUC 152,000 25,052,109 Honda Motor 684,500 22,116,403 Hoya 588,300 12,884,669 INPEX 3,590 24,145,880 Keyence 76,200 20,331,279 Komatsu 859,600 22,733,316 Mitsubishi Estate 1,477,000 24,189,082 Nintendo 84,200 14,735,275 Shimamura 159,900 15,870,968 Shin-Etsu Chemical 509,400 25,613,034 Tokio Marine Holdings 899,000 24,338,866 Luxembourg.8% Tenaris, ADR 301,300 Singapore2.0% DBS Group Holdings 1,162,565 12,790,821 Oversea-Chinese Banking 1,756,414 12,761,457 Spain2.1% Inditex 308,700 Sweden1.9% Hennes & Mauritz, Cl. B 774,200 Switzerland7.0% Nestle 416,900 25,820,536 Novartis 449,000 26,181,684 Roche Holding 19,000 3,461,190 SGS 8,290 15,430,911 Synthes 107,200 a 19,129,317 Taiwan1.8% Taiwan Semiconductor Manufacturing, ADR 1,957,800 United Kingdom19.4% BG Group 1,136,000 24,562,959 Burberry Group 529,000 11,824,635 Cairn Energy 3,695,000 b 20,081,587 Centrica 5,326,000 25,867,883 HSBC Holdings 2,826,000 24,616,197 Reckitt Benckiser Group 490,000 26,049,868 SABMiller 778,600 28,210,236 Smith & Nephew 2,624,000 26,643,378 Standard Chartered 1,045,100 23,751,116 Tesco 4,360,000 26,795,708 WM Morrison Supermarkets 1,945,000 9,124,637 Total Common Stocks (cost $1,159,556,944) Other Investment2.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,700,000) 28,700,000 c Total Investments (cost $1,188,256,944) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, this security was valued at $19,129,317 or 1.5% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,188,256,944. Net unrealized appreciation on investments was $62,417,884 of which $120,445,511 related to appreciated investment securities and $58,027,627 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Consumer Staples 15.4 Energy 14.7 Health Care 13.9 Consumer Discretionary 13.1 Financial Services 12.6 Technology 9.5 Industrials 7.8 Utilities 4.7 Money Market Investment 2.2 Materials 2.0 Telecommunication Services 2.0 † Based on net assets. The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,221,974,828 - - Mutual Funds 28,700,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 in the hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs/American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors/Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
